Case 1:19-cv-21584-MGC Document 17 Entered on FLSD Docket 08/20/2019 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                        Case No. 19-21584-Civ-COOKE/GOODMAN

  KATIE BUSH, individually and
  on behalf of all others similarly situated,

          Plaintiff,

  vs.

  PREMIERE CENTER FOR COSMETIC SURGERY
  OF TAMPA, INC., a Florida corporation,

        Defendant.
  ____________________________________/
                                    ORDER OF DISMISSAL
          THIS CASE has been DISMISSED with prejudice pursuant to Federal Rule of Civil
  Procedure 41(a)(1)(A)(ii), with each party to bear his or its own attorney’s fees and costs,
  except as otherwise agreed in their Settlement Agreement. See Joint Stipulation of Dismissal
  with Prejudice (ECF No. 16). The Court shall retain jurisdiction to enforce the terms and
  conditions of the Settlement Agreement. See Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d
  1272 (11th Cir. 2012).
          The Clerk shall CLOSE this case. All pending motions, if any, are DENIED as moot.
          DONE and ORDERED in Chambers, at Miami, Florida, this 20th day of August
  2019.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of Record
